IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF THE                                      No. 84952
                      RESIGNATION OF JAMES EDWARD
                      SHIVELY, BAR NO. 5497.
                                                                                Mic=




                                ORDER GRANTING PETITION FOR RESIGNATION
                                  This is a joint petition by the State Bar of Nevada and attorney
                      James Edward Shively for his resignation from the Nevada bar.
                                  SCR 98(5) provides that Nevada attorneys who are not actively
                      practicing law in this state may resign from the state bar if certain
                      conditions are met. The petition includes statements from state bar staff
                      confirming that no disciplinary, fee dispute arbitration, or client security
                      fund matters are pending against Shively; and that he is current on all
                      membership fee payments and other financial commitments relating to his
                      practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                     Bar counsel has recommended that the resignation be
                      approved, and the Board of Governors has approved the application for
                      resignation.     See SCR 98(5)(a)(2).      Shively acknowledges that his

                      resignation is irrevocable and that the state bar retains continuing
                      jurisdiction with respect to matters involving a past member's conduct prior
                      to resignation. See SCR 98(5)(c)-(d). Finally, Shively has submitted an
                      affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
        OF
     NEVADA


(0) I947A    <41BOD
                              The petition    satisfies the   requirements of SCR 98(5).
                   Accordingly, we approve attorney James Edward Shively's resignation.
                   SCR 98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.




                   cc:   Bar Counsel, State Bar of Nevada
                         James E. Shively
                         Executive Director
                         Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    400